EXHIBIT 10.6

Friedhelm Blobel, Ph.D.

Executive Director

CONFIDENTIAL

February 22, 2013

Hong Zhao

30 F Shanghai Times Square

No. 93 Huai Hai Zhong Road

Shanghai 200021

China

Dear Mr. Zhao,

Referring to the offer letter dated February 22, 2013 to join SciClone
Pharmaceuticals as CEO China Operations, I am pleased to offer you also a
Sign-On Bonus in the amount of RMB 300,000 (three hundred thousand RMB). This
Sign-On Bonus will be paid with the first regular payroll less applicable
withholding taxes.

Although this bonus will be paid at the time noted, it will not be fully earned
until the first anniversary of your employment start date. Should you
voluntarily terminate your employment prior to the first anniversary of your
employment start date, you shall be required to repay as of your termination
date the full amount of the Sign-On Bonus.

 

Sincerely, /s/ Friedhelm Blobel

Friedhelm Blobel, Ph.D.

Executive Director

 

For and on behalf of

NovaMed Pharmaceuticals (Shanghai)

Co., Ltd. and its affiliates